                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   LESLIE KOFFI and YASSINE TOUIL,                         CASE NO. C19-0952-JCC
10                             Plaintiffs,                   MINUTE ORDER
11              v.

12   CHAD WOLF, Acting Secretary of Homeland
     Security
13
                               Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 13).
18
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
19
     this action is DISMISSED without an award of costs or attorney fees to either party. The Clerk is
20
     directed to CLOSE this case.
21
            DATED this 6th day of December 2019
22

23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26




     MINUTE ORDER
     C19-0953-JCC
     PAGE - 1
